DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: the Amendment filed February 18, 2021.

Claims 1, 3-4, and 8-24 are pending in the application.  Claims 1 and 22 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on March 9, 2021.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's amendments and arguments filed February 18, 2021 overcome the previously applied rejections.  However, new rejections are made below in view of Applicant’s amendments.
 
Claim Objections

Claim 23 is objected to as the term “grow” should apparently be corrected to –row--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claims 1, 3-4, 8-11, 13-14, and 17-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by High accuracy CMOS position-sensitive photodetector (PSD) A. Mäkynen, T. Ruotsalainen and J. Kostamovaara ELECTRONICS LETTERS 16th January 1997 Vol. 33 No. 2 (referred to hereafter as “Makynen”).

Regarding claim 1, Makynen teaches a position-sensitive device {Figure 1, for example} comprising: a photodetector grid having rows {three and part of a fourth row are shown in Figure 1} and columns {four and part of a fifth row are shown in Figure 1} and comprising: horizontal arrays of HA photodetectors, the HA photodetectors in each horizontal array electrically coupled in series to each other {Figure 1 shows horizontal arrays of photodetectors where every other photodetector (second and fourth horizontally in Figure 1) is coupled in series}; and vertical arrays of VA photodetectors, the VA photodetectors in each vertical array electrically coupled in series to each other {Figure 1 shows vertical arrays of photodetectors where every other photodetector (first and third vertically in Figure 1) is coupled in series}; an HA output line electrically coupled to each horizontal array of HA photodetectors {the line along the x axis}; a VA output line electrically coupled to each vertical array of VA photodetectors {the line along the y axis}, wherein; the HA and VA photodetectors are arranged in an alternating sequence to form the photodetector grid, each row includes all of the HA photodetectors from only one of the horizontal arrays and only one VA photodetector from each of a plurality of different vertical arrays, and each column includes all of the VA 

Regarding claim 3 (that depends from claim 1), Makynen Figure 1 shows the HA photodetectors in adjacent horizontal arrays are positionally-offset along a horizontal axis, and Makynen Figure 1 shows the VA photodetectors in adjacent vertical arrays are positionally-offset along a vertical axis.

Regarding claim 4 (that depends from claim 3), Makynen teaches the HA and VA photodetectors are arranged in a checkerboard configuration {the Makynen photodetectors are arranged in a checkerboard pattern that meets the limitations of the claim}.

Regarding claim 8 (that depends from claim 1), Makynen teaches a shunt resistor is electrically coupled in parallel with each HA photodetector and in parallel with each VA photodetector {“two separate arrays of polysilicon resistors” (paragraph at the top right of the first page of Makynen)}.

Regarding claim 9 (that depends from claim 1), Makynen teaches passive circuit elements {resistors (paragraph at the top right of the first page of Makynen)} electrically coupled to the HA output line, wherein each horizontal array has a horizontal array termination that is electrically coupled to the HA output line, the passive circuit elements 

Regarding claim 10 (that depends from claim 9), Makynen teaches first and second outputs at opposing ends of the HA output line and one of the passive circuit elements is electrically coupled to the HA output line between the first output and a first outermost horizontal array termination and another of the passive circuit elements is electrically coupled to the HA output line between the second output and a last outermost horizontal array termination {“The output currents of the proposed PSD are processed as if they were output currents of a conventional LEP” (paragraph at the top right of the first page of Makynen)}.

Regarding claim 11 (that depends from claim 9), Makynen teaches each passive circuit element comprises a resistor {resistors (paragraph at the top right of the first page of Makynen)}, a capacitor, and/or an inductor.

Regarding claim 13 (that depends from claim 1), Makynen teaches passive circuit elements electrically coupled to the VA output line, wherein each vertical array has a vertical array termination that is electrically coupled to the VA output line, the passive circuit elements and the vertical array terminations in an alternating arrangement along 

Regarding claim 14 (that depends from claim 13), Makynen teaches first and second outputs at opposing ends of the VA output line and one of the passive circuit elements is electrically coupled to the VA output line between the first output and a first outermost vertical array termination and another of the passive circuit elements is electrically coupled to the VA output line between the second output and a last outermost vertical array termination {“The output currents of the proposed PSD are processed as if they were output currents of a conventional LEP” (paragraph at the top right of the first page of Makynen)}

Regarding claim 17 (that depends from claim 1), Makynen teaches the HA photodetectors and the VA photodetectors are the same type of photodetector {“100x100 CMOS-compatible vertical phototransistors” (second paragraph at the top right of Makynen)}.

Regarding claim 18 (that depends from claim 1), Makynen teaches the HA photodetectors and the VA detectors comprise silicon photomultipliers, PIN photodiodes, PN diodes, photoconductors {“100x100 CMOS-compatible vertical phototransistors” (second paragraph at the top right of Makynen)}, and/or avalanche photodiodes.

Regarding claim 19 (that depends from claim 10), regarding the intended use of claim 19, the Makynen horizontal position of some light incident on the device could be determined according to a ratio of photocurrent detected at the first and second outputs of the HA output line.

Regarding claim 20 (that depends from claim 14), regarding the intended use of claim 20, the Makynen vertical position of a light incident on the device could be determined according to a ratio of photocurrent detected at the first and second outputs of the VA output line.

Regarding claim 21 (that depends from claim 1), the Makynen HA photodetectors and VA photodetectors are configured to have a size relative to expected dimensions of some type of a light that could be incident on the device such that at least a portion of such light is directed simultaneously to at least 2 HA photodetectors and at least 2 VA photodetectors.

Regarding claim 22, Makynen teaches a position-sensitive device {Figure 1, for example} comprising: a photodetector grid having rows {three and part of a fourth row are shown in Figure 1} and columns {four and part of a fifth row are shown in Figure 1} and comprising: horizontal arrays of HA photodetectors, the HA photodetectors in each horizontal array electrically coupled in series to each other {Figure 1 shows horizontal arrays of photodetectors where every other photodetector (second and fourth horizontally in Figure 1) is coupled in series}; and vertical arrays of VA photodetectors, 

Regarding claim 23 (that depends from claim 22), Makynen teaches the photodetector grid has an alternating arrangement, along a vertical axis, of (a) a first group row and (b) a second group grow, the first group row is one of the rows in the first group of rows, and the second group row is one of the rows in the second group of rows {the Makynen photodetectors are arranged in a checkerboard pattern that meets the limitations of the claim}.

Regarding claim 24 (that depends from claim 23), Makynen teaches the device is configured to detect an incident position of a light and the device includes an optical system configured to spread out the light such that the light is incident on at least two 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Makynen in view of applicants prior art (APA).  
As to claim 12, APA, Figure 5, discloses that each passive circuit element may comprise a resistor electrically disposed in parallel with a capacitor.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Makynen in view of D’Incecco et al. (“Development of a novel single-channel, 24 cm2, SiPM-based, cryogenic photodetector”)(D’Incecco).  As to claim 15, Makynen does not disclose expressly that terminations of the vertical and horizontal arrays are electrically coupled to a common output.  D’Incecco, Figures 1 and 2, discloses (Section B) a 24 element photodetector array divided into 4 6-element subarrays, and each subarray is read out by means of terminations electrically coupled to a common output.

    PNG
    media_image1.png
    289
    513
    media_image1.png
    Greyscale

Annotated Figure 2 of D’Incecco.

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to form terminations of the vertical and horizontal arrays of Makynen and electrically couple them to a common output.  The motivation would have been to read the output signals from adjacent groups of photodetectors, i.e. quadrants of a larger photodetector array, such as taught by D’Incecco, Fig. 2.  Therefore, it would have been obvious to combine Makynen and D’Incecco to obtain the device of claim 15.
As to claim 16, D’Incecco, Figure 2, discloses an RF amplifier (transimpedance amplifier TIA) that is electrically coupled between the terminations and the common output.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826